UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
----------------------------------------------------------------X
MENGNI SUN,
                                                                       DEFAULT JUDGMENT
                                   Plaintiff(s),                       CV 18-6609 (JS) (GRB)
                 -against-

LI YA NAIL SPA, INC. d/b/a. LI YA NAIL SPA,
AILLEN NAIL & SPA INC d/b/a BAI LI NAIL,
Jane Doe a/k/a Lily Gao, John Doe and Jane Doe#1-10

                                    Defendant(s).
----------------------------------------------------------------X


         IN THIS ACTION, Defendant Jane Doe a/k/a Lily Gao having been served with process

at their current address and failing to answer or plead to Plaintiff Mengni Sun’s Complaint filed

with the Court, and the Motion for Default Judgment having been entered herein;

         IT IS HEREBY ORDERED, that:

    I.       Defendants, their officers, employees, agents, and all persons acting or claiming to act

             in the defendants’ behalf and interest be, and they hereby are, permanently enjoined

             and restrained from violating the provisions of sections 6, 7, 11(c), 15(a)(2), and

             15(a)(5) of the fair Labor Standards Act of 1938, as amended, (29 U.S.C. Section 201

             et seq.), (the Act), in any of the following manners:

         (1) Defendants shall not, contrary to Section 6 of the Act, pay to any of their employees

             who in any workweek are engaged in commerce or in the production of goods for

             commerce, or employed in an enterprise engaged in commerce or in the production of

             goods for commerce, within the meaning of the Act, wages at rates less than those

             which are now, or which in the future may become, applicable under Section 6 of the

             Act.
       (2) Defendants shall pay employees at time and one-half their regular hourly rates for all

          hours worked over 40 per week, and shall not, contrary to Section 7 of the Act,

          employ any of their employees in any workweek for workweeks longer than the hours

          now, or which in the future become, applicable under Section 7 and 15(a)(a) of the

          Act, unless the employee receives compensation in compliance with the Act.

       (3) Defendants shall make, keep, and preserve adequate records of their employees and

          of the wages, hours, and other conditions and practices of employment maintained by

          them as prescribed by the Regulations issued pursuant to Section 11(c) of the Act and

          found at 29 CFR Part 516.

II.       Defendants shall pay liquidated damages in the amount of $__________ in liquidated

          damages due to Plaintiff. Payment of this amount will be made in the total amount by

          _______________.

III.      Defendant Jane Doe a/k/a Lily Gao, is enjoined and restrained from withholding the

          payment of a total of $__________ in overtime compensation due to Plaintiff.

          Payment of this amount will be made in the total amount by _____________.

IV.       Defendant Jane Doe a/k/a Lily Gao, is enjoined and restrained from withholding the

          payment of a total of $__________ in “spread of hours” compensation due to

          Plaintiff. Payment of this amount will be made in the total amount by

          _____________.

V.        Defendants shall pay punitive damages in the amount of $__________ in due to

          Plaintiff. Payment of this amount will be made in the total amount by

          _______________.
VI.     Neither Defendant nor anyone acting on her behalf shall directly or indirectly solicit

        or accept the return or refusal of any sums paid as back wages, liquidated damages, or

        interest under this Judgment.

VII.    Defendant shall place FLSA posters in English and in any other language spoken by

        the employees. These posters will be provided by the Wage and Hour Divisiion as

        available. Defendant shall display the posters where employees may view them.

VIII.   Defendant shall orally inform all their employees in English and in any other

        language spoken by the employees of their rights under the Fair Labor Standards Act,

        and the terms of this Judgment, including the payment of minimum wages and

        overtime and the rights of employees to engage in activity protected by the Act

        without fear of retaliation. The defendant shall so inform their employees within

        thirty (30) days of the entry of Judgment on a workday.



SO ORDERED:

DATED: ___________
       Brooklyn, NY
                                                  ________________________________
                                                  Honorable Judge JOANNA SEYBERT
